Robinson, J.
1. Appeal: examination of witnesses defective abstract. — I. Appellant complains of the action of the district court in examining witnesses during the trial of the cause. Whether that action was erroneous and prejudicial or not is a question not properly presented to us for determination. The abstract does not purport to give all the evidence offered, and all the proceedings had on the trial, and appellee insists that it does not. No objection to the alleged irregularity was made during the trial, and it is not made a ground of the motion for a new trial. The objection seems to be *670made for the first time in this court, and cannot now be considered.
2. _: instruction: no exception taken. II. Appellant objects to a portion of the charge of the court to the jury. Appellee insists that no exception was faken to the matter of which complaint is low made. We find this to be the case, No exception was taken when the charge was given, nor was any afterwards filed. The motion for a new trial alleges that the court erred in giving it, but points out no ground of objection. No exception was taken to the action of the court in overruling the motion for a new trial. Appellant cannot therefore now be heard to complain of the alleged error.
3. _: evidence: no proper odjection below. III. Appellant complains of certain rulings of the court in regard to the admission of evidence. In several cases of which complaint is made objections were interposed by defendant, but no grounds therefor were stated. In one case the question objected to was not answered, and in but a single instance did the objection of defendant raise any question for the determination of the court. We think the rulings on that objection, and on all others in question, were correct.
IY. It is claimed that the verdict was not supported by the evidence. The evidence was conflicting, and we are not prepared to say that it does not sustain the verdict.
Affiemed.